El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn pleito civil, sobre reivindicación de una parcela de terreno, seguido por El Pueblo de Puerto Pico contra José Dimas' Riera, Enrique Calvo Ríos, Wenceslao Bosch, y luego contra Honorato Andrés, que se constituyó en demandado como adquirente de los derechos de Enrique Calvo. La corte, de distrito dictó sentencia declarando con lugar la demanda en cuanto a la porción de la parcela de te-rreno poseída por Enrique Calvo y por él trasmitida a Hono-rato Andrés y sin lugar en cuanto a las otras porciones de la misma parcela, poseídas por los otros demandados José Dimas Riera y Wenceslao Boseh. Contra dicha sentencia, Honorato Andrés interpuso el presente recurso de apelación.
En la demanda del Pueblo de Puerto Rico, se alegan los siguientes hechos:
“Primero. Que a El Pueblo de Puerto Rico le corresponde la propiedad y dominio pleno de la siguiente finca:
“ ‘Parcela de terreno situada en el barrio de Puerta de Tierra compuesto de 12,090 metros cuadrados que colindan por el Norte en 82 metros con parte del solar No. 120 y los solares Nos. 121, 122, 123, y 124 de la propiedad de Don Andrés Calvo y Hermida, situado en la parte Sur de la vía férrea de la American Railroad Company of Porto Rico; por el Sur con los manglares del caño denominado San Antonio; por el Este con la calle de San Andrés, en una exten-sión de 240 metros, y por el Oeste en 55 metros con solar de Don Mareos Caneja, o sea la prolongación del solar No. 119 del barrio inferior de Puerta de Tierra.’
“Segundo. Con fecha 8 de octubre de 1906, Don Enrique Y. Calvo Ríos promovió un expediente de dominio ante la Corte de *1064Distrito de San Juan, alegando que era él el dueño de la finca des-crita por compra a Don Andrés Calvo Hermida y a Doña María F. Ríos, cmienes la babían hecho suya por desecación de la zona de manglares" que antes la, constituían v la. poseían desdeaTanoT.883; y la corte, oicfiTIa información ofrecida por el promovénte, declaró justificado el dominio de dicha finca a favor de Enrique Calvo Ríos, la cual se encuentra inscrita en el Registro de la Propiedad de San Juan, al folio 116 del tomo 69 de San Juan, bajo el número 2857. Y aparece de la inscripción primera hecha en el tomo y folio anterior-mente citados, del mencionado Registro de la Propiedad de San Juan, Sección Primera, que efectivamente Don Enrique Calvo había acudido a la Corte de Distrito de San Juan para acreditar el domi-nio de esa finca, habiéndola adquirido de Don Andrés Calvo y Her-mida y Doña María Felicita Ríos, los cuales la hicieron suya por desecación de la zona de manglares que antes la constituían y la poseyeron desde el 1883 o 1885, teniéndola sembrada de yerba.
“Tercero. Posteriormente Don Enrique Calvo Ríos vendió el cua-renta por ciento del total de la finca a Don Mariano Pesquera Goe-naga y éste vendió a su vez el 17 por ciento a Don Wenceslao Bosch y un 7 por ciento del valor total de la finca a Don Martín Bellber. Más tarde, los Sres. Bellber, Pesquera Goenaga y Calvo Ríos le venden al Sr. Dimas Riera las participaciones que poseían' en la finca des-crita, a saber: Bellber el 7 por ciento del total de la finca, que a Pesquera había comprado; Pesquera, el 16 por ciento de la finca que poseía aún, y Calvo Ríos la mitad de su condominio, o sea el 30 por ciento del valor total de la susodicha finca, resultando en definitiva que los actuales poseedores de la finca, son, con perjuicio del de-mandante, los tres demandados en la proporción siguiente: Don José Dimas Riera, un 53 por ciento; Don Enrique Calvo, un 30 por ciento, y Don Wenceslao Bosch, un 17 por ciento.”
Los demandados Riera, Boseli y Calvo alegaron la ex-cepción de que la demanda no aducía hechos suficientes para determinar una causa de acción y la Corte de Distrito de San Juan presidida entonces por el Juez Martin E. Gill, declaró sin lugar dicha excepción por medio de una resolución fun-dada que dice así:
“De la demanda en este pleito parece que, en el año 1883, Don Andrés Calvo Hermida y Doña María F. Ríos, desecaron, o empe-zaron a desecar, unos terrenos a la orilla de la Bahía de San Juan, *1065en el lugar denominado Puerta de Tierra, que forma parte del Municipio- de San Juan.
“En octubre de 1906, Don Enrique Calvo Ríos promovió un expe-diente de dominio, ante la Corte de Distrito de San Juan, y la corte, oída la información ofrecida por el promovente, declaró justificado el dominio de dicba finca a favor de Don Enrique Calvo Ríos, la cual se encuentra en el registro de la propiedad inscrita.
“Se trata ahora de determinar los derechos de dicho Señor Enrique Calvo Ríos.
“Es de conocimiento general, que los terrenos de Puerto Rico, no adscritos a un dominio particular, pertenecían a la Corona de España; que más tarde se traspasaron al Gobierno de los Estados Unidos; y más tarde aun, al 'Pueblo de Puerto Rico. Supo-niendo ahora que en tiempo de España la prescripción pudiera opo-nerse a los derechos de la Corona, es claro que el período de prescrip-ción no había expirado antes de la adopción del Código Político de 1902.
“Parece también que, ni el Señor Calvo Ríos, ni sus causantes, habían en 1902 cumplido los trámites administrativos por virtud de los cuales en tiempo de España, un particular podía obtener el dominio de terrenos baldíos.
“Así se deduce que, cuando se adoptó en 1902 el Código Polí-tico ahora vigente en Puerto Rico, ni el Señor Calvo Ríos, ‘ ni sus causantes, no tenían el dominio de la finca, ni el derecho a tal dominio.
“La Orden Judicial del Gobierno Militar Americano, citada por parte de los demandados en este pleito, se refiere únicamente al poseedor de buena fe y justo título y limita la prescripción a seis años. En el pleito actual la buena fe de la posesión del Señor Calvo Ríos, y sus causantes, tal vez no pueda negarse; pero tampoco se puede decir que en 1902 tuvieran ellos justo título.
“El artículo 9 del Código Político de 1902, declara: que el domi-nio de terrenos baldíos, o terrenos del Gobierno Insular, no puede adquirirse por prescripción.
‘.‘Resulta pues, que, con la adopción del Código Político, el período de prescripción se interrumpió, habiéndose cumplido solamente diez y nueve años de los veinte que hubieran sido necesarios por el régi-men español.
“Más tarde, como se ha dicho ya, el Señor Calvo Ríos promo-vió un expediente de dominio, y es la opinión de la corte que tal *1066expediente de dominio no concede título válido contra el Gobierno, a lo menos cuando se trata de terrenos baldíos.
“Por tanto, se declara sin lugar la excepción previa en cuanto al demandado Don Enrique Calvo Eíos.
“De la demanda aparece que, después de haber obtenido el título de dominio, Don Enrique Calvo Eíos traspasó unas participaciones en la finca a los otros dos demandados Don José Dimas Eiera y Don Wenceslao Boscli.
“Estos dos demandados, según sus abogados, alegan que no sólo tienen los mismos derechos como el Señor Calvo Eíos, sino derechos superiores por haber sido terceros.
“El hecho segundo de la demanda falta de claridad; pero es la opinión de la corte que estos dos demandados, cuando compraron sus participaciones en la finca, sabían, o tenían el deber de saber de los mismos libros .del registro de la propiedad, que la finca era en 1883 propiedad del Gobierno. En otras palabras, tenían cono-cimiento legal de que la finca se había adquirido de terrenos baldíos, por desecación hechas por los causantes de Don Enrique Calvo Eíos.
. ¡ “Por tanto, si esta corte no está equivocada en su interpretación de las alegaciones de la demanda, los dos demandados Señores Eiera y Bosch están en igual situación con el demandado Calvo Eíos.
“En apoyo de la excepción previa se ha alegado que los artí-culos de la Ley Hipotecaria, en cuanto a derechos de terceros, tienen la misma fuerza y vigor en contra del Gobierno que tienen en cuanto a particulares. Hasta cierto punto la opinión de la corte está de acuerdo. Sin duda que si el individuo ‘A’ vende un solar al Go-bierno para la construcción de una casa-escuela, la escritura de venta debe interpretarse de la misma manera y debe tener los mis-mos efectos como si ‘A’ hubiera vendido el solar al individuo ‘B’; pero, tratándose de terrenos baldíos o realengos no se puede decir que los artículos de la Ley Hipotecaria conceden iguales derechos al individuo ‘A’ contra el Gobierno, que se concede al individuo ‘A’ contra el individuo ‘B.’
“Las sentencias de la Corte Suprema de Puerto Rico, Antuñano v. Reg. Prop., 1 Castro, 407, y Gobián v. Beg. Prop., 3 Castro, 334, no paraeen aplicables a terrenos baldíos.
“Por tanto, se declara sin lugar las excepciones previas de falta de causa de acción interpuesta por los demás demandados; con cos-tas a todos los demandados.
“Se concede a los demandados veinte días, desde esta fecha, para presentar sus contestaciones a la demanda.”
*1067Hemos transcrito la resolución del Juez Grill, porque en forma clara, sencilla y concisa expone las cuestiones funda-mentales envueltas en este litigio, con excepción de aquellas que surgieron después en el desenvolvimiento del mismo y que, eñ su oportunidad, consideraremos debidamente.
Los demandados Hiera y Boscb contestaron la demanda por medio de sus abogados Boscb y Soto, y el demandado Calvo también la contestó, por medio del suyo Damián Monserrat. Ambas contestaciones llevan fecba del mes de julio de 1910. En tal estado el procedimiento, compareció Honorato Andrés G-arcía, el 22 de diciembre de 1910, y presentó una moción para constituirse en demandado que dice así:
“Abora comparece Honorato Andrés García, por medio de su Abogado Eugenio Benitez Castaño, y presenta esta moción para que se le constituya en parte demandada- pn este pleito, y al efecto alega:
. “Que, con posterioridad a la presentación de esta demanda, el peticionario adquirió por compra a Enrique Calvo Ríos, según escri-tura otorgada ante el Notario Eugenio Benitez Castaño, toda la par-ticipación proindivisa que diebo Calvo tenía en el inmueble que en esta acción se discute, o sea el 30 por ciento de la totalidad de la finca. El precitado documento se otorgó en esta ciudad el día 27 de septiembre de 1910.
“Que el peticionario tiene, en virtud de la adquisición predicha, un interés legítimo y directo en esta cuestión litigiosa, en oposición a las pretensiones del demandante.
“Y, por tanto, con arreglo al artículo 63 del Código de Enjuicia-miento Civil, suplica a la corte dicte una orden disponiendo que se incluya su nombre como parte demandada, y se le admita la contes-tación que formula a la demanda y que acompaña a esta solicitud, previa notificación a ‘El Pueblo de Puerto Rico.’ ”
En su contestación el diebo demandado Honorato Andrés, bizo las siguientes alegaciones, que fueron extractadas por el propio apelante en su alegato así:
“Gomo primera defensa alegó: 1. Negó el título del demandante, afirmando que el pleno dominio de la finca corresponde a los deman-dados por compras hechas a su anterior dueño Enrique Calvo;
“2. Aceptó como cierta la alegación segunda de la demanda, o *1068sea, 'la tramitación del espediente de dominio y lo que del registro de la propiedad aparece en la inscripción primera, y
“3. También admitió la certeza de las sucesivas ventas verifica-das por Calvo, pero negando qne ellas bubieran sido becbas en per-juicio de El Pueblo de Puerto Rico, pues los demandados han adqui-rido en virtud de justos títulos y de buena fe.
“Gomo segunda defensa alegó: 1. Qlue los demandados y sus antecesores en título, vienen poseyendo el inmueble desde el año 1881, o antes de esta fecha, en concepto de dueños del mismo, sin interrupción alguna, y pública, quieta y pacíficamente;
“2. Que la posesión del primitivo poseedor del inmueble princi-pió antes del año 1881, a virtud de concesión o autorización del Go-bierno de España para desecar cierta zona de manglares y transfor-marla en zona vegetal, merced al trabajo y gastos hechos por el referido primitivo dueño o poseedor, del cual dimanan su derechos los demandados. Que aquella zona de manglares es la zona vegetal o terreno cultivado que hoy se discute. Que en el año 1883 el Gobierno de España expidió a favor de aquellos primeros poseedores una certificación creditiva de que ya habían desecado y eran de la propiedad de ellos una zona de más de ocho mil metros que tenían en cultivo, y
“3. Que a los demandados les corresponde el dominio absoluto de dicho inmueble, por título de prescripción, a tenor de lo dispuesto en el artículo 2 del Reglamento para la Composición de Terrenos Realengos en la Isla de Puerto Rico, aprobado por Real Decreto de 17 de abril de 1884.
“Como tercera defensa alegó: 1. Que los demandados, por su pose-sión y la de sus predecesores, han adquirido el dominio pleno de dicho inmueble, por título de prescripción, ya según los artículos 1 y 7 de la Orden Judicial de 4 de abril de 1899, o ya según el artículo 1957 del anterior Código Civil Español, en relación con el 1840 del vigente Código Civil.
“Como cuarta defensa alegó: 1. La prescripción extintiva de la acción del demandante, según el artículo 1864 párrafo 1°.' del Código Civil vigente.
“Como quinta defensa alegó: 1. La de res judicata, por la contro-versia de que fué objeto el expediente de dominio referido en la demanda.
“Como sexta defensa alegó: 1. La carencia de título del deman-dante para ejercitar la acción reivindicatoría;
“2. El hecho de que el inmueble en litigio se hallaba desde hace *1069mucho tiempo bajo la posesión y dominio de personas particulares, sin oposición de nadie, y
“3. Que los actuales poseedores de la finca la tienen en virtud de títulos, cuya nulidad no se solicita en la demanda, y tales títulos están surtiendo sus efectos legales.
“Reconvención. — El demandado Sr. Andrés estableció su recon-vención alegando: ‘Que los primitivos dueños de los terrenos, con buena fe y a ciencia y paciencia del Gobierno de España, practica-ron en ellos las obras de desecación por las cuales aquellos terrenos adquirieron todo el valor que boy tienen. Y que tales obras o mejo-ras, en cuanto se refiere el' condominio de este demandado, tiene un valor de cinco mil dollars.1
“Súplica. — Contestando la demanda el demandado suplicó a la corte que por todas o cualquiera de las defensas establecidas en la contestación, se desestime la demanda de El Pueblo de Puerto Rico.”
£ en su reconvención el mismo demandado suplicó a Ib corte que en el caso de declarar con lugar la demanda, se condene al Pueblo de Puerto Pico a-satisfacerle la referida suma de cinco mil dollars.
Con tales alegaciones' como base, fué el pleito a juicio y quedó concluso para sentencia.
En 23 de junio de 1911 los abogados de todas las partes 'estipularon lo siguiente:
“Por cuanto: La susodicha causa fué oportunamente presentada para su vista ante el Hon. Martín E. Gill,' Juez de la citada corte, y después de una amplia y detenida discusión de todas las materias y cuestiones que entraña, fué sometida a dicbo Martín E. Gill para su resolución, y
“Por cuanto: No bubo de dictarse resolución definitiva sobre las materias en controversia en dicho pleito por el Sr. Juez Martín E. Gill, quedando hoy dichas materias y cuestiones pendientes de resolución;
“Por tanto: Estipúlase por la presente entre los Sres. Luis Llo-rens Torres, abogado del demandado Honorato Andrés García, y Wenceslao Bosch y Eugenio Benitez Castaño, abogados de los deman-dados José Dimas Riera, Enrique Calvo y Wenceslao Bosch, por una parte, y Foster Y. Brown, Attorney General de Puerto Rico, en representación del demandante, por la otra, que la causa arriba citada se traspase a la Corte de Distrito para el Distrito Judicial de *1070San Juan, Puerto Rico, Sección 1, presidida hoy por el Hon. Félix Córdova Dávila, quien queda autorizado para resolver y dictar sen-tencia sobre las materias y cuestiones contenidas en la misma, con vista de los autos de la causa y alegatos en ella presentados, como si originalmente se hubiese incoado ante dicho Señor Félix Córdova Dávila.”
En 12 de julio de 1911 el demandado Honorato Andrés por medio de su abogado Eugenio Benitez, presentó los si-guientes escritos:
“El demandado Honorato Andrés García, por medio de su abo-gado, Eugenio Benitez, con el permiso obtenido de la corte, enmienda su contestación a la demanda presentada en este caso, adicionando a la misma la siguiente:
“Séptima, defensa — El demandado adquirió la participación proin-divisa que en la finca objeto de este pleito le corresponde, por compra a Enrique Calvo Ríos, persona que, según el registro de la propie-dad, tenía derecho para enajenar el inmueble, sin que de dicho registro apareciera anotada la demanda de El Pueblo de Puerto Rico, ni causa alguna legal que impidiera dicha enajenación; y, por tanto, el demandado alega que él es un tercero al amparo de lo que pre-ceptúa el artículo 34 de la Ley Hipotecaria vigente.
“El demandado Honorato Andrés García, por medio de su abo-gado, Eugenio Benitez Castaño, ante la corte comparece y expone:
“Que dicho demandado presentó su contestación a la demanda en 22 de diciembre de 1910.
“Que por la prueba documental aportada a este juicio se evi-dencia claramente que en treinta de diciembre del propio año, según certificación expedida por el registrador de la propiedad en tal fecha, la participación proindivisa que al demandado corresponde en la finca discutida en este pleito, estaba sólo sujeta a un gravamen hipotecario constituido a favor de Luis Sánchez Morales, sin que del registro apareciese que El Pueblo de Puerto Rico hubiera ano-tado su demanda ni dado aviso alguno que pudiera servir de adver-tencia a un tercero poseedor.
“Que este pleito está pendiente del fallo del Hon. Juez Félix Córdova Dávila, a quien se ha sometido por estipulación escrita de las partes.
“Que al demandado interesa enmendar su contestación para con-formarla con la prueba, agregando a dicha contestación la alegación que se expresa en el adjunto escrito, y, al efecto,
*1071“A la corte suplica se sirva permitirle esta enmienda con tal objeto.’’
Al pie del último de dichos escritos, hay una nota que dice: “Denegada, Minuta, Fol. 31/11. Firmado. A. Marín. Se-cretario.”
Y, por último, el 2 d'e agosto de 1911, el Juez Córdova Dávila de la Corte de Distrito de San Juan, dictó la senten-cia a que nos hemos referido, basada en una opinión que se incluyó en el récord.
Los antecedentes expuestos, permiten entrar en la consi-deración y resolución de las cuestiones debatidas en este caso, con pleno conocimiento de las mismas. En su estudio, seguiremos el siguiente orden: primero examinaremos el título del demandante y luego el del demandado, después analizaremos las cuestiones promovidas sobre la prescripción de la acción del demandante, sobre si era necesario que antes de la reivindicatoría se ejercitara la acción de nulidad, y sobre cosa juzgada, y, por último, estudiaremos la recon-vención del demandado y apelante.
No hay duda alguna con respecto a la naturaleza de las tierras que forman la parcela cuya propiedad se discute en este litigio. //Dicha parcela, situada en el barrio de Puerta de Tierra de esta ciudad de San Juan y colindante en la actualidad por el sur con los manglares del caño denominado de San Antonio, se formó por desecación de una zona de manglares?^
“Manglar” es un sitio poblado de mangles, y “mangle” es un árbol que crece con gran abundancia en las costas, cayos y ciénagas de la América intertropical. (Véase el Diccio-nario de la Lengua Castellana, por la Academia, y el Enci-clopédico de la misma lengua, por Zerolo.)
.Los manglares pueden explotarse, bien destinando las ramas y troncos de los mangles a leña o a la fabricación de carbón o de duelas para pipas y barriles, ya empleando la corteza de cierta variedad como materia tintórea, ya apro-*1072vechando sus raíces para la construcción de casas, o ya, por último, desecándolos y -obteniendo conunjesultado, terrenas firmes de gran valor generalmente.
Los manglares’eñ Puerto Pico' eran considerados como montes del Estado, y, bien se les reconozca este carácter, ya se les considere como terrenos inundados por las aguas del mar, o ya como realengos o baldíos, es necesario concluir que eran del dominio público y qu^solo^podían pasar al privado por los medios” claramente establecidos en lasd.éyes7~’
Atendida’’pues’ la’ naturalezaT’cle iáñVierras"que forman la parcela en litigio, es necesario concluir que el dominio de dicha parcela correspondía al Estado. Además, como veremos más adelante, Andrés Calvo, la persona de quien alegan que derivan sus derechos los demandados, al dirigirse al Estado EspañoPcojuel fin de adquirir la propiedad de la parcela^por composición] reconoció expresamente el título incuestionable del Estado.
Por virtud del Artículo VIII del Tratado de París, España cedió a los Estados Unidos “todos los edificios, muelles, cuar-teles, fortalezas, establecimientos, vías 'públicas y demás bie-nes inmuebles que con arreglo a derecho son del dominio público, y como tal corresponden a la Corona de España. ’ ’ El artículo 339 dél Código Civil Español vigente cuando se celebró el Tratado de París, prescribe que son bienes de dominio público, ‘^I°)Los destinados al uso público, como los caminos, canales, ríos, torrentes, puertos y puentes construí-©dos por el Estado, las riberas, playas, radas_y otros análogos; Los que pertenecen privativamente al Estado, etc.,” y la Ley de Puertos, también vigent^en aquella feeing prescribe que es de dominio nacional y uso público, sin perjuicio de los derechos que correspondan a los particulares “la zona marítima Terrestre, que es el espacio denlas costas o fronteras marítimas del territorio español que baña el mar en su flujo y reflujo, en donde son sensibles las mareas, y las mayor.es olas en los temporales, en donde no lomean.”
LaTrasé “public'propertyse usa comunmente para de-*1073signar aquellas cosas que son “-publioi juris/’ y que están, por lo tanto, consideradas como pertenecientes al publico, el es-tado o la comunidad y no limitadas al dominio de una persona privada. (32 Oye., 651.) -Y las palabras “terrenos públicos” o “dominio público” se usan habitualmente en los Estados Unidos para designar aquellos terrenos de los Estados Unidos o solamente de los Estados que se hallan sujetos a la venta o a cualquiera otra disposición- bajo las leyes generales, no estando retenidos ni reservados para ningún propósito pú-blico, o especial del G-obiéimo. No hay una definición esta-blecida por los estatutos de las palabras “terrenos públicos,” y su interpretación puede sufrir alguna variación entre las diferentes- leyes aprobadas para distintos propósitos, debiendo dárseles aquella interpretación que más se avenga con la intención del Congreso. (32 Cyc., 775-776.)
Es evidente, pues, que de acuerdo con los términos en que está redactado el Tratado de París, con las leyes, con las opiniones de los tratadistas, y con su propia naturaleza, los manglares de Puerto Eico, montesjinundados por el mar, fue-ron cedidos por el SoberanoJEapañol al Soberano AmericanoT
Y esto seria siempre así aun cuando el lenguaje del Tra-tado hubiere sido menos claro, pues es principio bien estable-cido, que cuando un gobierno extranjero cede territorio a los Estados Unidos, las tierras baldías y sin dueños pasan al dominio de los Estados Unidos.
En el caso de Woodioorth v. Fulton, la Corte Suprema de California se expresó así: “Los Estados Unidos, por la con-quista de California, adquirieron en principio un título imperfecto sobre todo el dominio nacional de México situado en aquel territorio, cuyo título se perfeccionó por el tratado de paz. (Wheaton’s International Law, páginas 208, 396, 440, ed. Í846; Vattel, 386.) El título de los Estados Unidos arranca del tiempo de la ocupación del país; y en tal virtud todas las leyes de México concernientes a la transferencia de tierras públicas, cesaron desde el momento en que California fué vencida y ocupada por las fuerzas americanas, y los ofi-*1074cíales, aisí mexicanos como americanos, no tenían poder, bajo las leyes previamente existentes, o bajo cualesquiera leyes de los Estados Unidos, para conceder, vender, o^de otro modo disponer de cualquier porción del dominio nacional, que había sido transferido de la soberanía de México a la soberanía de los Estados Unidos. (1 Cal., 295-308.)
En 12 de abril de 1900 el Congreso de los Estados Unidos pasó una ley para proveer, temporalmente, de rentas y de un Gobierno (ivil a la Isla de Puerto Eico, y para otros fines. En la sección 13 de dicha ley se determinan las propiedades adquiridas .por los Estados Unidos a virtud del Tratado de París que se entregan al gobierno establecido por' la misma, para que las administre a beneficio del Pueblo de PuertoUtico. Entre esas propiedadesUigñran “todas las orillas de los puer-tos, muelles, embarcaderos y terrenos saneados, pero sin incluir la superficie de los puertos y aguas navegables.”
En julio 1 de 1902 el Congreso pasó otra ley autorizando al Presidente para reservar tierras públicas y edificios en la Isla de Puerto Eico para usos públicos, y concediendo las otras tierras públicas y edificios al Gobierno de Puerto 'Eico, y para otros fines. En cumplimiento de dicha ley y por medio de varias proclamas, el Presidente reservó ciertos terrenos y edificios, entre los cuales no se encuentra la parcela de terreno desecado procedente de manglares, sobre que versa este pleito. (Leyes del Congreso de 1 de julio de 1902, 4 de marzo de 1907 y 14 de junio de 1910; Proclamas del Presi-dente de 27 de enero de 1903, 26 de junio de 1903, 30 de junio de 1903, 4 de agosto de 1908, 26 de enero de 1912 y 13 de julio de 1912, y lejres de Puerto Eico de 16 de febrero de 1903 y 14 de marzo de 1907.)
En principio, pues, el título del demandante a la parcela en cuestión resulta demostrado claramente, y a menos que se probare que por alguno de los medios reconocidos en derecho había pasado a los demandados, la procedencia de la demanda es evidente.
La parcela reclamada se describe en la demanda y en la *1075sentencia, se identificó en el- juicio y está poseída material-mente por los demandados. Sobre esto no bay dudas de ningún género. Las dudas s-urgen con respecto al título -de los demandados. .
. Ya fiemos dicho que la demanda fné declarada sin lugar con respecto a los demandados Boscfi y Riera por estimar 1 a corte sentenciadora qne concurría en favor de ellos la con-dición de terceros por ellos, alegada, que fné declarada con lugar con respecto a la porción poseída por Calvo y por él trasmitida a Andrés, y que la sentencia fné apelada sólo en cuanto a este último extremo.
¿Eran Calvo y Andrés terceros con arreglo a la Ley Hipo-tecaria? Evidentemente que no. Calvo, porque él mismo fné el que tramitó el expediente de dominio a que más ade-lante nos referiremos, y Andrés, porque adquirió de Calvo durante el litigio y voluntariamente se constituyó en deman-dado sin alegar la condición de tercero. Cuando intentó hacerlo era ya demasiado tarde. El pleito en cuanto a él se fiabía celebrado bajo la teoría de que él se constituía en demandado en sustitución de Calvo con todos sus derechos y obligaciones. Si él hubiera alegado a su debido tiempo su condición de tercero, el demandante hubiera podido demos-trar que él tenía conocimiento del-pleito y que había adquirido las tierras a sabiendas de la reclamación del demandante. Además, el motivo fundamental por virtud del cual se ha llegado a la conclusión de que el título cíe las"tierras en disputa correspondo al _ Pueblo.Ale..Puerto Rico, o sea. _,qii_e_ dichas tierras se formaron por la desecación de manglares, constaba claramente en el registro, y siendo esto así, de acuerdo con lo prescrito expresamente en- la misma Ley Hipotecaria, no cabe alegarJa condición de tercero.
Veamos ahora si Enrique Calvo llegó a adquirir y pudo trasmitir algún título válido al apelante Andrés.
Enrique Calvo acudió a la Corte de Distrito de San Juan, obtuvo que se declarara- justificado a su favor -el dominio de la parcela en disputa y-lo inscribió en el registro de la pro-*1076piedad con fecha 25 de septiembre de 1907. Dicho título será válido si las pruebas practicadas lo sostienen, o ineficaz en el caso contrario.
Examinemos dichas pruebas. Entre ellas figura un escrito dirigido al Intendente G-eneral de Hacienda por Andrés Calvo, fechado el 6 de septiembre de 1897, y en el cual manifiesta Calvo que hacía unos catorce años que había desecado una zona de mangles en el barrio de Puerta de Tierra, con sus propios y exclusivos recursos, haciendo cuantiosos sacrificios pecuniaros, hasta ponerlo en condiciones de terreno vegetal, que mide una superficie de 8,470 metros cuadrados con 50 céntimos de otro,- como lo comprobaba una certificación facultativa que acompañaba, y en definitiva pedía que previas las formalidades que la autoridad a quien se dirigía estimara procedentes, se dieran las órdenes oportunas a fin de ad-quirir en propiedad dichos terrenos en composición con la hacienda, estando dispuesto a abonar de contado la cantidad que se estimase por el referido terreno, como era práctica establecida y se había venido efectuando hasta la fecha por la Intendencia General de Hacienda.
La certificación a que se refiere el escrito está expedida en 30 de noviembre de 1883 por José I. Hernández Costa, Ayudante Facultativo de Obras públicas, y en ella se expresa que a instancias de Don Andrés Calvo había reconocido y medido una zona de mangles que Calvo había desecado con sus propios recursos, convirtiéndola en terreno vegetal y que mide una superficie de 8,470 metros cuadrados con 50 cén-timos de otro.
Sigue a la certificación un informe de fecha 22 de sep-tiembre de 1897 suscrito por Don Manuel Villa Arroyo en que le dice al administrador general lo que se solicita en el escrito presentado por Andrés Calvo y lo que consta en la certificación de Hernández Costa, expresando al final que estando considerados los manglares como montes del Estado, el negociado entendía que procedía antes de proponer resolu-ción, oir el parecer del facultativo ayudante de montes afectos *1077al servicio de dicíio centro. Al pie de dicho informe se hizo constar lo siguiente: £ ‘ La intervención conforme con el parecer del Negociado. Y. S. ilnstrísima resolverá.” (Pági-nas 61 y 62 de la transcripción.)
No aparece cnal fuera la resolución definitiva que se dic-tara por el Gobierno Español, pero puede presumirse que si se dictó alguna, no fue concediendo el título de propiedad solicitado, cuando en 1906, Enrique Calvo, a quien Andrés aparece vendiendo los terrenos, promovió el espediente de que se ha hecho mérito, a fin de obtener un título de dominio inscribible en el registro de la propiedad.
Veamos si puede concluirse'que Andrés Calvo adquiriera las tierras de que se trata por prescripción.
Ya hemos dicho que los manglares se consideraban en Puerto Rico como montes del Estado. El Título XVII, Libro IV de la Recopilación de las Leyes de Indias contiene algunas leyes sobre montes, que estuvieron vigentes con muy pocas modificaciones (7 Alcubilla, 549) hasta que se promulgaron las ordenanzas de montes para el servicio del ramo en las provincias de Cuba y Puerto Rico, aprobadas por Real De-creto de 21 de abril de 1876, 116 Coleccióu Legislativa de España 359.
En dichas ordenanzas se establece que los montes se dividen en dos clases, a saber: montes públicos y montes de particulares, reputándose públicos los del Estado, de los pueblos, etc., y siendo de particulares “los que con justo título pertenezcan al dominio privado.” (Artículos 2 y 3.)
Establecen también dichas ordenanzas que' el ingeniero inspector de montes presentará al Gobernador General de la Provincia dos catálogos de montes públicos; uno de los que por sus condiciones merezcan ser reservados de la venta y otro de aquellos que sin menoscabo de los intereses públicos deban pasar al dominio particular, y que los montes incluidos en el segundo catálogo “podrán ser enajenados en subasta pública, previa tasación hecha por los empleados facultati-vos del ramo.” (Artículos 6 y 10.)
*1078Obra en los autos (pág. 67 de la transcripción) una certificación relativa a un expediente sobre subasta de apro-vechamiento de varios montes del Estado declarados reserva-bles, durante el año de 1887 a 1888, en cuyo expediente existen Alarios anuncios de subasta entre -ellos uno, del que resulta que el Gobernador General de conformidad con lo propuesto por la inspección de montes, se sirvió disponer que por-la alcaldía se procediera a anunciar por medio de edictos en todos los barrios del término municipal la subasta y apro-vechamiento de leñas durante el año económico de 1887 a 1888, del monte del Estado denominado “Manglar” de la parte norte de la bahía, señalándose para la celebración del acto el plazo de treinta días contados a partir de la publicación de los edictos. Este procedimiento está conforme con las dis-posiciones de las citadas ordenanzas consignadas en el Título Y de las mismas que trata del “aprovechamiento de montes públicos.”
Si a la luz de lo proceptuado en las ordenanzas de montes y de los hechos cuya existencia pone de manifiesto el expe- . diente sobre subastas a que nos acabamos de referir, exami-namos el informe que recayó al. escrito de Andrés Calvo solicitando adquirir por composición la parcela de manglares desecada por él, nos explicaremos el por qué de no haber recaído resoluciónTavorable ajCahm ñor parte del Gobierno, ya que lo que él había desecado era una parte de unAnonte - — público declarado reservable^
Estudiemos el caso en- relación con el reglamento para la composición de terrenos realengos en Puerto Rico, de 17 'de abril de 1884, cuyas prescripciones, por el lenguaje que emplea en su escrito, parece que- invocó Andrés Calvo al solicitar que se le concediera el título de propiedad de la parcela de 8,470 metros cuadrados.
Dicho reglamento, según se expresa en la comunicación oficial del ministro de ultramar sometiéndolo a la aprobación del Rey, se dictó para suprimir una de las causas que impe-dían que el cultivo agrario no llegara a alcanzar en Puerto *1079Rico el alto grado de prosperidad de que es .susceptible, a saber: la que estribaba en el estado incierto e.n que se en-contraba todavía una gran parte de la propiedad territorial, pues.la falta de cumplimiento por parte de los agraciados con terrenos por la Junta superior de repartimiento de terrenos baldíos creada en 1818 y suprimida en 1876, babía traído como consecuencia una situación harto desfavorable a la agricultura puertorriqueña. (132 Colección. Legislativa de España, 329.)
El artículo 1 de dicho reglamento establece que “Se considerarán como realengos .para los efectos de este regla-mento, y con arreglo a la ley 14, tít. 12, libro 4o. de la Recopilación de Indias, todos los terrenos baldíos, suelos y tierras que no tenga dueño particular legítimo, o lo que es lo mismo, que no hayan pasado nunca al dominio privado, en virtud de concesión gratuita u onerosa, por parte de las autoridades competentes.”
' Y el artículo 2 dispone que “Se considerarán propietarios, para los efectos legales de este reglamento, los que acrediten haber adquirido los terrenos mediante Real cédula, concesión de la junta superior de repartimiento de terrenos baldíos, o títulp de autoridad competente, y haber cumplido las con-diciones que por la concesión les fueron impuestas, cualquiera que sea el tiempo que lleven dé posesión.”
“Igualmente se considerarán propietarios los que, care-ciendo de título, acrediten haber poseído sin interrupción los expresados terrenos durante veinte años, si se encuentran en cultivo, y durante treinta, si se hallan incultos.
“Para que se entienda cultivado un terreno es necesario acreditar que lo ha estado en los tres años últimos.”
Aceptando que los terrenos de que se trata en este pleito puédhS"considbfarsé"comó realejisxia.._v.eamos. si Andrés. Calvo había ya adquirido un título cuando u,a.-dirigió al Gobierno de acuerdo con la ley especial sobre la materia.
Que él no tenía ninguna concesión de la junta superior *1080de repartimiento de terrenos baldíos, es evidente. Veamos si tenía algún derecho adquirido por prescripción.
La posesión de Andrés Calvo, según su propio escrito y según la conclusión a que llega el juez sentenciador después de analizar las pruebas aportadas en este pleito, data del año de 1883 y es bien claro que desde esa fecha a lá del 6 de septiembre de 1897, no habían transcurrido los veinte años que el reglamento fija para adquirir los terrenos si se encon-traban en cultivo, ni menos los treinta que señala para el caso de que se hallaran incultos. Luego es necesario concluir que tampoco tenía Andrés Calvo en aquella fecha ningún derecho a la propiedad de las tierras adquirido por pres-cripción, de acuerdo con el reglamento invocado.
T si estudiamos el caso en relación con los preceptos generales del derecho en materia de prescripción, tampoco puede concluirse que fundándose en ellos pueda haberse ad-quirido por los demandados un título por prescripción.
Escriche define la prescripción adquisitiva como el modo de adquirir o hacer suya alguna cosa por tener la posesión de ella todo el tiempo que prefije la ley, y dice, además, que para que tenga lugar esta prescripción, son necesarios, ha-blando en general, cinco requisitos: 1°., justo título; 2°., buena fe; 3°., posesión continuada; 4°., el tiempo tasado por la ley; 5°., la prescriptibilidad de la cosa. (4 Escriche 639.) En estos' principios se inspiran tanto las leyes antiguas como el Código Civil Español y el revisado y la Orden Judicial de 4 de abril de 1899.
^Calvo sabía que lo que estaba desecando eran terrenos públicos y todo lo más que puede admitirse en su favor es que él lo hacía con la esperanza de que el Estado algún día le otorgaría el título de propiedad sobre los mismos^ No puede, pues, concluirse que Calvo poseyera como dueño y con justo título las tierras en cuestión. El mismo consignó por escrito en 1897 que estaba dispuesto a abonar de contado la cantidad que se asignara por el referido terreno. Por *1081terrenos qne nos pertenecen en plena propiedad, no tenemos qne abonar cantidad alguna.
Bien se regnle, pues,- este caso por las Ordenanzas de Montes, bien por el reglamento para la composición de terre-nos realengos, o ya se apliquen los preceptos generales del derecho en materia de prescripción, es necesario concluir que Andrés Calvo no llegó nunca a adquirir un título legal de propiedad sobre la parcela desecada, ni- pudo, por con-siguiente, trasmitirlo a ■ Enrique Oalvo, y en tal virtnd que la sentencia declaratoria de dominio dictada por la Corte de Distrito de San Juan en 1906 a favor de Enrique Calvo, carece de validez legal.
Debe hacerse constar, además, que todas las pruebas rela-tivas a la posesión antigua por parte de Andrés Calvo se refieren a una parcela de 8,470 metros, sin que conste de modo claro y preciso cuándo se desecaron los metros que faltan para llegar a los 12,090 que se acreditaron en el espediente de dominio. La diferencia, que alcanza a más de 3,500 metros, tuvo necesariamente que desecarse después del año■de 1883.
Al fijar los derechos del demandado en este caso con referencia a la cuestión de prescripción, sólo podemos consi-derar los hechos acaecidos hasta el año de 1898 en que cesó la soberanía española en esta Isla y comenzó' la americana. A partir de esa fecha,-no era posible adquirir por prescrip-ción los terrenos de que se' trata en este pleito. A este res-pecto se expresa así el juez sentenciador:
“* * Según la máxima Nullum tempus ocurrit regi, aplicada en el derecho inglés como una regla invariable, no podía adquirirse ningún título a los terrenos de la Corona por la posesión adversa dedos mismos. Esta regla ha snfrido más tarde algunos cambios por los estatutos. La.doctrina Inglesa prevalece en los Estados Unidos,- donde como en Inglaterra, no puede adquirirse título alguno contra la So-beranía por medio de la posesión adversa. Dé acuerdo con este principio, únicamente por medio de una ley del Congreso *1082haciendo directamente la concesión o autorizando a algún funcionario público para que la lleve a efecto, es que puede adquirirse el dominio sobre terrenos pertenecientes al Estado. En este-caso, aunque los terrenos cedidos a los Estados Unidos pudieran adquirirse por prescripción bajo las antiguas leyes, no obstante, si el dominio no llegó a consolidarse en el poseedor antes de haberse realizado la cesión, la prescripción no puede alegarse contra los Estados Unidos. Véase sobre estos extre-mos el tomo 1, pág. lili y 1112 del Cyc.
"El mismo principio se aplica en favor de los Estados de la Unión. En la ausencia de una disposición autorizando la prescripción de los terrenos que a los Estados pertenez-can, no puede adquirirse título por la posesión adversa.
"Aunque la Legislatura del país hubiese permanecido en silencio, el dominio del pueblo sobre los terrenos de su pro-piedad no podría prescribir hoy aplicando la misma regla que a los Estados se aplica. La Asamblea Legislativa, sin embargo, ha consignado este precepto en el Código Político, cuyo artículo 9 dice de modo claro y terminante, que no puede adquirirse título a terrenos baldíos j.nsulares^ppr la posesión adversajde los mismos.
"De acuerdo con esta doctrina, aunque los terrenos cedi-dos a los Estados Unidos y adquiridos más tarde por el Pueblo de Puerto Eico, estuvieran sujetos a prescripción bajo las leyes en vigor anteriormente, no obstante, si al efectuarse el cambio de Soberanía el dominio no se había consolidado en el poseedor, la prescripción quedó interrumpida, no pudiendo invocarse hoy en contra de la parte demandante.
"La prescripción como dice muy bien el Sr. Manresa, en sus comentarios al Código Civil Español, no es un derecho creado o adquirido ya, sino una mera espectativa, una espe-ranza, cuyo cumplimiento o realización depende de una multitud de eventualidades; y como no es un derecho adqui-rido, no puede estimarse sujeta su realización a la legislación que antes rigiera, y bajo cuyo imperio quedara perfeccionado *1083dicho derecho, .o el acto jurídico de que tuviera origen, o al que debiera su nacimiento.
“En virtud del cambio de Soberanía, consumado al fir-marse el Tratado ele Paz, se operó un cambio fundamental en las leyes políticas de este país, e ipso facto quedaron comple-tamente derpgadas todas las leyes de origen político, así como aquellas que dependían de la voluntad del Soberano, tales como la disposición y gobierno ■ de la propiedad pública.
“Es una doctrina firmemente .establecida que cuando una Soberanía cede a otra algún territorio, las leyes de la primera autorizando la enajenación de la propiedad pública y la autoridad de los funcionarios encargados de llevarla a efecto, quedan completamente derogadas. (More v. Steinbach, 127 U. S., 70, 81; Ely’s Ádm’r. v. United States, 171 U. S., 220, 230; United States v. Vallejo, 1 Black, 541; Harcourt v. Gaillard, 12 Wheat, 523.)
“De acuerdo con esta doctrina, los terrenos cedidos pol-la nación Española a los Estados Unidos, deben gobernarse y regularse por las leyes de este país y no por las leyes de la nación cedente.” (Opinión del Juez sentenciador, Sr. Córdová Dávila, págs. 36, 37 y 38 de la transcripción.)
H,ero se pretende sostener en este caso, que aun cuando no existiera la prescripción adquisitiva, se tendría que re-conocer la existencia de la prescripción extintiva de la acción del demandante. En el año de 1898 Calvo no había adquirido por prescripción las tierras de qué se trata, ni aun aplicado en su favor la ley más favorable a sus intereses o sea el reglamento para la adquisición de terrenos baldíos. Tampoco por consiguiente se había extinguido para el Estado en aque-lla fecha la acción que claramente tenía para reivindicar la parcela de la posesión de Calvo. A partir del 1898, la prescripción no corre, y pretender que lo preceptuado en el Código Político y lo establecido con tanta claridad por la jurisprudencia sólo se refiere a la prescripción adquisitiva, sería hacer ineficaces dichos precepto y principios. Equival-dría a decir que no se puede adquirir por prescripción contra *1084El Pueblo, y al mismo tiempo que se puede adquirir. Y como esto sería llegar a una conclusión absurda, es claro que no puede interpretarse la ley en tal sentido. (Véase el caso de Remy v. Municipality, 11 La. Ann., 148, en dónde una propo-sición semejante está ampliamente discutida.)
Veamos si era necesario que El Pueblo de Puerto Rico pidiera y obtuviera la nulidad de la sentencia declaratoria de dominio a favor de Enrique Calvo, antes de ejercitar la acción reivindicatoría que ba ejercitado. A nuestro juicio no lo era porque la del demandante en este caso no nace de la nulidad del título del demandado y es anterior a, e indepen-diente de, dicbo título.
La doctrina legal de que cuando se ejercita la acción reivindicatoría contra personas que están en posesión de la cosa objeto del pleito en virtud de un título que se tenía por legítimo, es preciso que antes se pida la nulidad de éste, sólo tiene aplicación cuando la nulidad produce la acción, pero no cuando el derecho de reivindicar es independiente de ella. (Sents. del T. S. de E. de 16 de octubre de 1873, 17 de enero de 1889, 6 de abril de 1889 y 13 de febrero de 1892.)
Examinemos la cuestión de cosa juzgada. Cuando se tramitaba el expediente de dominio en la corte de distrito, compareció el Comodoro de la Armada de los Estados Unidos, ('omandante de la Estación Naval de San Juan, por medio del Fiscal de la Corte Federal, alegando que los terrenos cuyo dominio -se trataba de acreditar pertenecían a los Pistados Unidos y pidiendo que la corte se declarara incompetente para conocer del caso o concediera una prórroga para formular oposición. La corte resolvió que era competente y concedió la prórroga solicitada. No consta que el comodoro presentara formalmente su oposición, y el expediente se resolvió como ya se ha dicho declarando justificado el dominio a favor de Plnrique' Calvo.
La parte apelante alega que habiéndose convertido el ex-pediente de dominio, de ex parte en contencioso, la resolución final que se dictara en el mismo tiene autoridad de cosa *1085juzgada con respecto a los derechos de las partes controver-tidos en este pleito. Tal alegación no está bien fundada a nuestro juicio, Io. porque no se formuló una verdadera oposi-ción por parte de los Estados Unidos en el expediente .de dominio; 2°., porque no fue El Pueblo de Puerto Eico el que formuló la oposición (si es que verdaderamente la bubo) y 3°., porque las sentencias declaratorias del dominio dictadas en los expedientes que autoriza la Ley Hipotecaria, no tiene autoridad de cosa juzgada.
El Tribunal Supremo de España resolvió que había come-tido error una corte sentenciadora que había dejado de apro-bar un. expediente posesorio en que el Promotor Fiscal se había opuesto como representante del Estado, sin que llegara á formular su oposición de acuerdo con la ley, estableciendo así, la doctrina de que, para que pueda considerarse y resol-verse una oposición no basta la alegación de tal oposición sino que es necesario formularla y sostenerla de acuerdo con la ley. Cuando la oposición no se verifica de este último modo, no cambia la naturaleza del expediente. (51 Jurisprudencia Civil 346.)
Veamos la reconvención. El apelante alega que Calvo invirtió grandes sumas en la desecación de los manglares y que las mejoras por Calvo realizadas en la porción que el apelante sostiene que le corresponde, ascienden a cinco mil pesos. Y alega además el apelante que en el caso de que la demanda se declare con lugar, entonces debe condenarse al demandante a pagarle la dicha suma de cinco mil pesos.
A primera vista, sin necesidad de una amplia considera-ción, se concluye que la reconvención carece de todo funda-mento.
” Los actos de Calvo al desecar los manglares fueron volun-tarios y nada demuestra que estuvieran autorizados por el Estado Español. Por el contrario, todo induce a crear que esos terrenos desecados formaban parte de un monte del Estado declarado reservable. El verdadero camino que debió haber seguido Enrique Calvo, no era el de tramitar un expe-*1086'diente para acreditar un dominio que en realidad de verdad no había adquirido totalmente por ninguno de los medios reconocidos en derecho, sino el de dirigirse al nuevo Soberano exponiéndole la equidad de su caso, si es que había procedido de buena fe, y pidiéndole que hiciera lo qué no llegó a hacer el Soberano antiguo.
Por las razones expuestas, el recurso establecido debe declararse sin lugar y confirmarse la sentencia apelada en la parte en que lo ha sido.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado MacLeary.
Juez disidente: Sr. Wolf.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.